Judge Phillips
dissenting.
In my opinion the majority takes too narrow a view of plaintiffs employment, the activity that brought about her injury, and G.S. 97-2(6). The task that plaintiffs boss assigned her, clearing out the office and getting rid of the plants that adorned it, was certainly for the employer’s benefit and how the task was carried out was left to her discretion with the knowledge and expectation that she would take some of the plants home and hang them up, since they were hanging plants. She was at the halfway mark in performing the task when she was injured. For the task did not end when she and the plants left the office, or even when they arrived at her home; it included removing the plants from the office, taking them somewhere, disposing of them as she saw fit, and returning to the office if the work day was not over and other work remained to be done, as was the case. If the accident had occurred in taking the plants from the office to the car, or in lifting them out of the car, or on the way to her home, or on the way back to the office, the injury would have been compensable though all of these acts were merely incidental to the task assigned of getting rid of the plants. Yet the majority holds that plaintiffs injury is not covered by the Act though the accident occurred while she was actually getting rid of the plants, the ultimate task she was told to do. The employer received the same benefit from plaintiff hanging the plants on her porch — the disposition of the plants — as it would have received if she had put *106them in a garbage dump or given them to a stranger; and that plaintiff also received a benefit from the method of disposition that she was free to select is in my opinion beside the point. In my view plaintiffs injury arose out of and in the course of her employment, and the Commission’s finding and conclusion to the contrary was error.